UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 00-6414



LARRY DOUGLAS BYRD,

                                             Plaintiff - Appellant,

          versus


STAN K. YOUNG, Warden; A. P. HARVEY, Assistant
Warden and a member of Institutional Classifi-
cation Authority - ICA at Wallens Ridge; R.
Phillips, Assistant Warden of Programs and
Member of ICA at Wallens Ridge; PEGGY SPICER,
Former Treatment Program Supervisor and member
of the ICA at Wallens Ridge; T. YATES, Major
and Member of ICA at Wallens Ridge; J.
HOCKETT, Captain and Member of ICA at Wallens
Ridge; J. COMBS, Lieutenant and Member of ICA
at Wallens Ridge; EATON SEXTON, Certified
Institutional Rehab Counselor, CIRC at Wallens
Ridge; BETTY DAVIS, Operations Officer at
Wallens Ridge; B. J. RAVIZEE, Grievance Co-
ordinator at Wallens Ridge; RICHARD A. YOUNG,
Regional Director for SW Region Department of
Corrections at Roanoke, Virginia,

                                            Defendants - Appellees.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. Samuel G. Wilson, Chief District
Judge. (CA-99-965-7)


Submitted:   July 27, 2000                 Decided:   August 9, 2000
Before MURNAGHAN, WILKINS, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Larry Douglas Byrd, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Larry Douglas Byrd appeals the district court’s order denying

relief on his 42 U.S.C.A. § 1983 (West Supp. 2000) complaint.    We

have reviewed the record and the district court’s opinion and find

no reversible error.   Accordingly, we affirm on the reasoning of

the district court and deny all pending motions. See Byrd v. Young,

No. CA-99-965-7 (W.D. Va. Feb. 10, 2000).     We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                           AFFIRMED




                                2